Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 19, 2016

                                     No. 04-16-00322-CR

                                 Christopher Andrew JASSO,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-2339-CR-B
                           Honorable William Old, Judge Presiding


                                       ORDER
        Patricia M. Wagner’s notification of late record is hereby GRANTED. The reporter’s
record is due on or before October 31, 2016 No further extensions of time will be considered or
granted without written proof of extraordinary circumstances.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court